Title: To Thomas Jefferson from Mayer & Brantz, 15 November 1806
From: Mayer & Brantz
To: Jefferson, Thomas


                        
                            Sir
                     
                            Baltimore 15th. Novemr. 1806.
                        
                        By a vessel we had apprehended to be lost, we have at last received Books ordered for You from Amsterdam. We
                            beg, You will direct us, how to forward them, either to the City of Washington or to Monticello.   They cost, as appears, by
                            the Accounts inclosed, $181.90.
                  We have the honor to be, most respectfully, Sir, Your most obedient humble Servants
                        
                            Mayer & Brantz
                     
                        
                    